NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50427

                Plaintiff-Appellee,             D.C. No. 3:12-cr-03815-BEN-1

 v.
                                                MEMORANDUM*
GUILLERMO OSORIO-PIEDRAHITA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Guillermo Osorio-Piedrahita appeals from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review the discretionary denial of a

motion for a sentence reduction for abuse of discretion, see United States v. Dunn,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
728 F.3d 1151, 1155 (9th Cir. 2013), and we affirm.

      Osorio-Piedrahita first contends that the district court impermissibly

recalculated the value of his substantial assistance, in violation of the mandate that

all guideline application decisions, other than those implicated by the amendment,

are to remain the same in section 3582(c)(2) proceedings. See U.S.S.G. § 1B1.10

cmt. n.2; Dillon v. United States, 560 U.S. 817, 827 (2010). This argument is

belied by the record, which reflects that, when calculating the amended Guidelines

range, the district court properly included the two-level departure for substantial

assistance that it had originally granted. See United States v. D.M., 869 F.3d 1133,

1145 (9th Cir. 2017). Having properly substituted only the amended base offense

level and left all other guideline application decisions unaffected, see Dillon, 560

U.S. at 827, the district court was not obliged to choose a point on the amended

range that was proportional to the point on the original range, see Chavez-Meza v.

United States, 138 S. Ct. 1959, 1966 (2018).

      Osorio-Piedrahita next contends that the district court’s reliance on the drug

quantity involved in his offense was improper because the quantity was already

fully accounted for in the amended Guidelines range and because the district

court’s reasoning resulted in unwarranted disparity with other drug offenders.

Drug quantity, however, is a relevant consideration under 18 U.S.C. § 3553(a)(1),

which the district court is required to consult in evaluating whether to grant a


                                          2                                    18-50427
sentence reduction. See Dillon, 560 U.S at 827. That Amendment 782 resulted in

a lower range for the quantity of drugs involved in Osorio-Piedrahita’s offense did

not prevent the court from considering drug quantity as an aggravating factor

warranting a sentence at the high end of the new range. See Dunn, 728 F.3d at

1159-60. Finally, the record reflects that the district court took adequate account

of the need to avoid unwarranted sentencing disparities and did not abuse its

discretion in concluding that, in light of the totality of the circumstances, a 108-

month sentence was warranted. See U.S.S.G. § 1B1.10 cmt n.1(B)(i); Dunn, 728

F.3d at 1159-60.

      AFFIRMED.




                                           3                                    18-50427